DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2021 has been entered.

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 07/27/2021.
Claims 21-32 are pending.
Claims 1-20 have been cancelled previously.

Response to Arguments
Applicant’s arguments dated 07/27/2021 with respect to claims 21-32 have been fully considered but they are not persuasive.

The Examiner respectfully disagrees. Yi discloses (Para [0184-0185]) Repetition level: Repetition level may be determined per channel based on a reference format. For example, for M-PDCCH, 24 enhanced CCE (ECCE) with DCI used for unicast may be used to determine repetition level. [0185] Actual repetition number. Actual repetition number may be configured or indicated by DCI. For M-PDCCH and PDSCH/PUSCH, it may be indicated by DCI. For example, for PDSCH, repetition number may be computed based on MCS=5. (supported in US62244729 Page 30)). YI further discloses (Table 11, Para [0223]) find the actual repetition number by looking-up repetition number table which has entries of (MCS, repetition number) corresponding to the configured repetition level. Table 11 shows an example of repetition number table (supported in US62244729 Pages 47-48)).
That is YI is disclosing a repetition level is indicated by a corresponding reference format for PDCCH or DCI, and the based on the indicated repetition level and MCS index in the DCI, corresponding to the exact repetition number for PDSCH, which is interpretable as the number of repetitive transmissions for the PDSCH is identified according to a format of the PDCCH or DCI.
Therefore, claim 21 is rejected.
Claims 25 and 29, with similar features as in claim 21, are also rejected for the same reason as above.
	Dependent claims 22-24, 26-28 and 30-32, being dependent on claims 21, 25 and 29, are also rejected for the same reason as above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata et al. (US20150365181, of IDS, hereinafter ‘NAGATA’) in view of Yi et al. (US20190341962 with priority of us-provisional-application US 62244729, of record, hereinafter ‘YI’) and with further in view of Blankenship, Y. (US20170163396, of IDS, hereinafter ‘BLANKENSHIP’).
Regarding claim 21, NAGATA teaches a method of determining, by a terminal (Fig. 1 UE), a modulation order and a transport block size (TBS) in a downlink data channel, the method comprising:
receiving, from a base station, downlink control information (Fig. 1 step 14 UE receiving DCI from BS, para [0061]: The radio base station BS reports the determined MCS in downlink control information (DCI) to the user terminal UE);
determining the modulation order used in the downlink data channel using i) a modulation and coding scheme (MCS) table including at least one of TBS indices set to be identical to MCS indices and ii) an MCS index included in the downlink control information (Fig. 1 step S14 MCS in DCI=00111, Fig. 3, para [0059]: As shown in FIG. 3, in the MCS table, modulation and coding information (MCS), modulation orders and TBS indices are associated with each other. (Fig. 3 showing TBS indices are identical to MCS indices for modulation order 2)  (Fig. 1, para [0058]) The radio base station BS determines modulation and coding information (MCS) for a downlink shared channel (PDSCH), looks up the MCS table shown in FIG. 3, and acquires the MCS that indicates the modulation order to correspond to the acquired modulation scheme, and the transport block size (TBS) index. (para [0061-0062]) The radio base station BS reports the determined MCS (MCS index =00111(=7)) in downlink control information (DCI) to the user terminal UE. The user terminal UE looks up the MCS table shown in FIG. 3, and acquires the modulation order (=2) and TBS index (=7, identical to MCS index) to correspond to the MCS that is fed back); and
determining a TBS index using the MCS table and the MCS index included in the downlink control information (Fig. 1 step S14 MCS in DCI=00111, para [0058]: The user terminal UE looks up the MCS table shown in FIG. 3, and acquires the modulation order and TBS index to correspond to the MCS (MCS index) that is fed back. (Para [0062]) The user terminal UE looks up the MCS table shown in FIG. 3, and acquires the modulation order (=2) and TBS index (=7, identical to MCS index) to correspond to the MCS that is fed back), and determining a TBS in the downlink data channel using a TBS table including TBS indices and the determined TBS index and the number of physical resource blocks (PRBs) included in the downlink control information (Fig. 1 step S14 MCS in DCI=00111 (=7, MCX index), Fig. 3 MCS index =7 = TBS index, Fig. 4, para [0063]: the user terminal UE looks up the TBS table shown in FIG. 4, and acquires the transport block size (TBS=712) that corresponds to the acquired TBS index (=7) and the number of physical resource blocks (PRBs = 6) per transport t block included in the DCI. The user terminal UE calculates the coding rate by, for example, equation 1, based on the acquired TBS. The user terminal UE decodes the PDSCH by using the calculated coding rate).
NAGATA does not explicitly disclose wherein, when a number of repetitive transmissions of the downlink data channel is less than or equal to a predetermined number of times, a modulation order indicated by the MCS index included in the downlink control information is one of QPSK and 16QAM, and wherein, when the number of repetitive transmissions of the downlink data channel exceeds a predetermined number of times, a modulation order indicated by the MCS index included in the downlink control information is identical, each of all TBS indices mapped from the MCS indices in the MCS table is set to have a value identical to a corresponding MCS index, and wherein the number of repetitive transmissions of the downlink data channel is identified according to a format of the downlink control information.
In an analogous art, YI teaches wherein, when a number of repetitive transmissions of the downlink data channel is less than or equal to a predetermined number of times, a modulation order indicated by the MCS index included in the downlink control information is one of QPSK and 16QAM (Table 3, Para [0177]: Table 3 show an example of repetition numbers of M-PDCCH, PDSCH, PUSCH, and PUCCH according to repetition level (supported in US62244729 Page 29). (Para [0218-0219]) UE is scheduled with a DL grant or UL grant (similar to Nagata Fig. 1 step S14, or see also Yi Para [0042] DL/UL scheduling by DCI). To change the TBS, MCS may be changed (one to one relation between MCS Indices and TBS), and the repetition level may be changed accordingly (supported in US62244729 Page 47). (Table 11, Para [0223]) Another approach is to locate TBS by (the number of RBs, MCS) and find the actual repetition number by looking-up repetition number table which has entries of (MCS, repetition number) corresponding to the configured repetition level. If the number of RBs is not 6 (for PDSCH) or 1 (for PUSCH), the number may be accordingly adapted (supported in US62244729 Pages 47-48). (Table 11 showing for Repetition Level 1, Repetition Number = 1, the Modulation Order can be 2 (QPSK, see NAGATA Fig. 3, Para [0060]) or 4 (16QAM, well known))); and
wherein, when the number of repetitive transmissions of the downlink data channel exceeds a predetermined number of times, a modulation order indicated by the MCS index included in the downlink control information is identical (Table 11) Table 11 showing for Repetition Level 3, Repetition Number >1, the Modulation Order is 2 (QPSK) only, i.e. identical for all applicable MCS indices with Repetition Level 3 (supported in US62244729 Pages 47-48)), and
wherein the number of repetitive transmissions of the downlink data channel is identified according to a format of the downlink control information (Para [0184-0185] Repetition level: Repetition level may be determined per channel based on a reference format. For example, for M-PDCCH, 24 enhanced CCE (ECCE) with DCI used for unicast may be used to determine repetition level. [0185] Actual repetition number. Actual repetition number may be configured or indicated by DCI. For M-PDCCH and PDSCH/PUSCH, it may be indicated by DCI. For example, for PDSCH, repetition number may be computed based on MCS=5. (supported in US62244729 Page 30)) (Table 11, [0223]) find the actual repetition number by looking-up repetition number table which has entries of (MCS, repetition number) corresponding to the configured repetition level. Table 11 shows an example of repetition number table (supported in US62244729 Pages 47-48)). That is YI is disclosing a repetition level is indicated by a corresponding reference format for PDCCH or DCI, and the based on the indicated repetition level and MCS index in the DCI, corresponding to the exact repetition number for PDSCH, which is interpretable as the number of repetitive transmissions for the PDSCH is identified according to a format of the PDCCH or DCI).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of YI to the system of NAGATA in order to take the advantage of a method providing an efficient frame structure for efficient MTC transmission requiring coverage enhancement to overcome signal losses (YI: Para [0005-0006, 0010]).
The combination of NAGATA and YI do not explicitly disclose each of all TBS indices mapped from the MCS indices in the MCS table is set to have a value identical to a corresponding MCS index.
In an analogous art, BLANKENSHIP teaches each of all TBS indices mapped from the MCS indices in the MCS table is set to have a value identical to a corresponding MCS index (Table 5 Showing each of the 1-26 TBS Indices for MTC ITBS are identical to 1-26 MCS Indices IMTC).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of BLANKENSHIP to the system of NAGATA and YI in order to take the advantage of a method of encoding and decoding a transport block carried by a number of subframes via repetition or bundling for efficient support of Machine-Type Communication ( MTC) type communication requiring coverage enhancement for a low cost communication device operating on reduced Radio Frequency (RF) bandwidth  (BLANKENSHIP: Para [0001, 0003, 0014]).

Regarding claim 22, NAGATA and YI do not explicitly disclose wherein: in the MCS table,
(i)    a range of the MCS indices is from 0 to 15;
(ii)    a range of the TBS indices is from 0 to 15; and
iii) each of all TBS indices mapped from the MCS indices in the MCS table is set to have a value identical to a corresponding MCS index.
BLANKENSHIP teaches wherein: in the MCS table,
(i)    a range of the MCS indices is from 0 to 15;
(ii)    a range of the TBS indices is from 0 to 15; and
iii) each of all TBS indices mapped from the MCS indices in the MCS table is set to have a value identical to a corresponding MCS index (Table 5 Showing each of the 1-26 TBS Indices ITBS are correspondingly identical to 1-26 MCS Indices IMTC, interpreted as per MPEP 2144.05, I, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of BLANKENSHIP to the system of NAGATA and YI in order to arrive at the recited limitation of a range of the TBS indices of 0-15 have a value identical to a corresponding MCS indices range of 0 to 15, to take the advantage of a method of encoding and decoding a transport block carried by a number of subframes via repetition or bundling for efficient support of Machine-Type Communication ( MTC) type communication requiring coverage enhancement for a low cost communication device operating on reduced Radio Frequency (RF) bandwidth  (BLANKENSHIP: Para [0001, 0003, 0014]).

Regarding claim 23, the combination NAGATA, YI and BLANKENSHIP, specifically NAGATA teaches wherein, when a TBS index indicated by the MCS index included in the downlink control information is identical to the MCS index, a modulation order indicated by the MCS index included in the downlink control information is QPSK (Fig. 3, MCS Indices 0-9 are identical to TBS Indices 0-9, and corresponding Modulation Order is 2, Para [0060]: modulation order "2" corresponding to "QPSK").

Regarding claim 24, the combination NAGATA, YI and BLANKENSHIP, specifically NAGATA teaches wherein a modulation order indicated by the MCS index included in the downlink control information is QPSK (Fig. 1, Para [0060-0061]: the radio base station BS looks up the MCS table shown in FIG. 3, and acquires the MCS "7," which is the combination of the modulation order "2" corresponding to "QPSK" and the TBS index "7" corresponding to the coding rate "449." The radio base station BS reports the determined MCS to the user terminal UE (step S14). For example, in FIG. 1, five-bit bit information "00111 (=7)" is reported from the radio base station BS to the user terminal UE as MCS).

	Regarding claim 25, NAGATA teaches a method of determining, by a base station (Fig. 1, BS), a modulation order and a transport block size (TBS) in a downlink data channel (Fig. 1, para [0058]) The radio base station BS determines modulation and coding information (MCS) for a downlink shared channel (PDSCH), looks up the MCS table shown in FIG. 3, and acquires the MCS that indicates the modulation order to correspond to the acquired modulation scheme, and the transport block size (TBS) index), the method comprising:
receiving channel state information from a terminal (Fig. 1, BS receiving CQI from UE, para [0057]: four bits of bit information "0101 (=5)" is fed back from the user terminal UE to the radio base stations as the CQI);
determining an modulation and coding scheme (MCS) index and a number of physical resource blocks (PRBs) based on i) an MCS table having at least one of TBS indices set to be identical to MCS indices, ii) a TBS table including TBS indices, and iii) the channel state information (Fig, 1, para [0058]: The radio base station BS determines modulation and coding information (MCS) for a downlink shared channel (PDSCH) based on the CQI fed back from the user terminal UE (step S13). The radio base station BS looks up the CQI table shown in FIG. 2 and acquires the modulation scheme and coding rate that correspond to the CQI that is fed back. Furthermore, the radio base station BS looks up the MCS table shown in FIG. 3, and acquires the MCS that indicates the modulation order to correspond to the acquired modulation scheme, and the transport block size (TBS) index to correspond to the acquired coding rate. (Para [0060]) when, as shown in FIG. 1, the user terminal UE feeds back four-bit bit information "0101 (=5)" as a CQI, the radio base station BS looks up the CQI table shown in FIG. 2 and acquires "QPSK" as the modulation scheme and acquires "449" as the coding rate. Also, the radio base station BS looks up the MCS table shown in FIG. 3, and acquires the MCS "7," which is the combination of the modulation order "2" corresponding to "QPSK" and the TBS index "7" corresponding to the coding rate "449."); and
transmitting, to the terminal, downlink control information including the determined MCS index and the number of PRBs (Fig. 1 BS transmitting MCS in DCI to UE, para [0061]: The radio base station BS reports the determined MCS in downlink control information (DCI) to the user terminal UE. For example, in FIG. 1, five-bit bit information "00111 (=7)" is reported from the radio base station BS to the user terminal UE as MCS).
NAGATA does not explicitly disclose wherein, when a number of repetitive transmissions of the downlink data channel is less than or equal to a predetermined number of times, a modulation order indicated by the MCS index included in the downlink control information is one of QPSK and 16QAM, and wherein, when the number of repetitive transmissions of the downlink data channel exceeds a predetermined number of times, a modulation order indicated by the MCS index included in the downlink control information is identical, each of all TBS indices mapped from the MCS indices in the MCS table is set to have a value identical to a corresponding MCS index, and wherein the number of repetitive transmissions of the downlink data channel is identified according to a format of the downlink control information.
 In an analogous art, YI teaches wherein, when a number of repetitive transmissions of the downlink data channel is less than or equal to a predetermined number of times, a modulation order indicated by the MCS index included in the downlink control information is one of QPSK and 16QAM (Table 3, Para [0177]: Table 3 show an example of repetition numbers of M-PDCCH, PDSCH, PUSCH, and PUCCH according to repetition level (supported in US62244729 Page 29). (Para [0218-0219]) UE is scheduled with a DL grant or UL grant (similar to Nagata Fig. 1 step S14, or see also Yi Para [0042] DL/UL scheduling by DCI). To change the TBS, MCS may be changed (one to one relation between MCS Indices and TBS), and the repetition level may be changed accordingly (supported in US62244729 Page 47). (Table 11, Para [0223]) Another approach is to locate TBS by (the number of RBs, MCS) and find the actual repetition number by looking-up repetition number table which has entries of (MCS, repetition number) corresponding to the configured repetition level. If the number of RBs is not 6 (for PDSCH) or 1 (for PUSCH), the number may be accordingly adapted (supported in US62244729 Pages 47-48). (Table 11 showing for Repetition Level 1, Repetition Number = 1, the Modulation Order can be 2 (QPSK, see NAGATA Fig. 3, Para [0060]) or 4 (16QAM, well known))); and
wherein, when the number of repetitive transmissions of the downlink data channel exceeds a predetermined number of times, a modulation order indicated by the MCS index included in the downlink control information is identical (Table 11) Table 11 showing for Repetition Level 3, Repetition Number >1, the Modulation Order is 2 (QPSK) only, i.e. identical for all applicable MCS indices with Repetition Level 3 (supported in US62244729 Pages 47-48)), and
wherein the number of repetitive transmissions of the downlink data channel is identified according to a format of the downlink control information (Para [0184-0185] Repetition level: Repetition level may be determined per channel based on a reference format. For example, for M-PDCCH, 24 enhanced CCE (ECCE) with DCI used for unicast may be used to determine repetition level. [0185] Actual repetition number. Actual repetition number may be configured or indicated by DCI. For M-PDCCH and PDSCH/PUSCH, it may be indicated by DCI. For example, for PDSCH, repetition number may be computed based on MCS=5. (supported in US62244729 Page 30)) (Table 11, [0223]) find the actual repetition number by looking-up repetition number table which has entries of (MCS, repetition number) corresponding to the configured repetition level. Table 11 shows an example of repetition number table (supported in US62244729 Pages 47-48)). That is YI is disclosing a repetition level is indicated by a corresponding reference format for PDCCH or DCI, and the based on the indicated repetition level and MCS index in the DCI, corresponding to the exact repetition number for PDSCH, which is interpretable as the number of repetitive transmissions for the PDSCH is identified according to a format of the PDCCH or DCI).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of YI to the system of NAGATA in order to take the advantage of a method providing an efficient frame structure for efficient  MTC transmission requiring coverage enhancement to overcome signal losses (YI: Para [0005-0006, 0010]).
The combination of NAGATA and YI do not explicitly disclose each of all TBS indices mapped from the MCS indices in the MCS table is set to have a value identical to a corresponding MCS index.
In an analogous art, BLANKENSHIP teaches each of all TBS indices mapped from the MCS indices in the MCS table is set to have a value identical to a corresponding MCS index (Table 5 Showing each of the 1-26 TBS Indices for MTC ITBS are identical to 1-26 MCS Indices IMTC).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of BLANKENSHIP to the system of NAGATA and YI in order to take the advantage of a method of encoding and decoding a transport block carried by a number of subframes via repetition or bundling for efficient support of Machine-Type Communication (MTC) type communication requiring coverage enhancement for a low cost communication device operating on reduced Radio Frequency (RF) bandwidth  (BLANKENSHIP: Para [0001, 0003, 0014]).

Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth for claim 22.
Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth for claim 23.
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth for claim 24.

Regarding claim 29, NAGATA teaches a terminal (Fig. 1 UE, Fig. 34 user terminal 20) comprising:
a transmitter (Fig. 34, para [0195]: The user terminal 20 has a plurality of transmitting/receiving antennas 201 for MIMO transmission, amplifying sections 202, transmitting/receiving sections 203) configured to transmit channel state information to a base station (Fig. 1 UE transmitting CQI to BS, para [0057]: The user terminal UE feeds back the CQI to the radio base station BS (step S12));
a receiver (Fig. 34, para [0195]: The user terminal 20 has a plurality of transmitting/receiving antennas 201 for MIMO transmission, amplifying sections 202, transmitting/receiving sections 203) configured to receive downlink control information from the base station (Fig. 1 UE receiving DCI from BS, para [0061]: The radio base station BS reports the determined MCS in downlink control information (DCI) to the user terminal UE); and
a controller comprising at least one hardware processor (Fig. 1 UE, FIG. 32, a radio communication system 1 with Base Stations 11, 12 and user terminal 20, Fig. 34, para [0195]: an overall structure of a user terminal 20, a plurality of transmitting/receiving antennas 201, amplifying sections 202, transmitting/receiving sections 203, a baseband signal processing section 204 and an application section 205) configured to:
determine a modulation order used in a downlink data channel based on i) an MCS table having at least one of TBS indices set to be identical to MCS indices and ii) an MCS index included in the downlink control information (Fig. 1 step S14 MCS in DCI=00111, Fig. 3, para [0059]: As shown in FIG. 3, in the MCS table, modulation and coding information (MCS), modulation orders and TBS indices are associated with each other. (Fig. 3 showing TBS indices are identical to MCS indices for modulation order 2)  (Fig. 1, para [0058]) The radio base station BS determines modulation and coding information (MCS) for a downlink shared channel (PDSCH), looks up the MCS table shown in FIG. 3, and acquires the MCS that indicates the modulation order to correspond to the acquired modulation scheme, and the transport block size (TBS) index. (para [0061-0062]) The radio base station BS reports the determined MCS (MCS index =00111(=7)) in downlink control information (DCI) to the user terminal UE. The user terminal UE looks up the MCS table shown in FIG. 3, and acquires the modulation order (=2) and TBS index (=7, identical to MCS index) to correspond to the MCS that is fed back); and
determine a transport block size (TBS) in the downlink data channel based on a TBS table including TBS indices and a TBS index indicated by the MCS index included in the downlink control information and the number of physical resource blocks (PRBs) included in the downlink control information (Fig. 1 step S14 MCS in DCI=00111, para [0058]: The user terminal UE looks up the MCS table shown in FIG. 3, and acquires the modulation order and TBS index to correspond to the MCS (MCS index) that is fed back. (Para [0062]) The user terminal UE looks up the MCS table shown in FIG. 3, and acquires the modulation order (=2) and TBS index (=7, identical to MCS index) to correspond to the MCS that is fed back. (Fig. 4, para [0063]) the user terminal UE looks up the TBS table shown in FIG. 4, and acquires the transport block size (TBS=712) that corresponds to the acquired TBS index (=7) and the number of physical resource blocks (PRBs = 6) per transport t block included in the DCI. The user terminal UE calculates the coding rate by, for example, equation 1, based on the acquired TBS. The user terminal UE decodes the PDSCH by using the calculated coding rate).
NAGATA does not explicitly disclose wherein, when a number of repetitive transmissions of the downlink data channel is less than or equal to a predetermined number of times, a modulation order indicated by the MCS index included in the downlink control information is one of QPSK and 16QAM, and wherein, when the number of repetitive transmissions of the downlink data channel exceeds a predetermined number of times, a modulation order indicated by the MCS index included in the downlink control information is identical, each of all TBS indices mapped from the MCS indices in the MCS table is set to have a value identical to a corresponding MCS index and wherein the number of repetitive transmissions of the downlink data channel is identified according to a format of the downlink control information.
In an analogous art, YI teaches wherein, when a number of repetitive transmissions of the downlink data channel is less than or equal to a predetermined number of times, a modulation order indicated by the MCS index included in the downlink control information is one of QPSK and 16QAM (Table 3, Para [0177]: Table 3 show an example of repetition numbers of M-PDCCH, PDSCH, PUSCH, and PUCCH according to repetition level (supported in US62244729 Page 29). (Para [0218-0219]) UE is scheduled with a DL grant or UL grant (similar to Nagata Fig. 1 step S14, or see also Yi Para [0042] DL/UL scheduling by DCI). To change the TBS, MCS may be changed (one to one relation between MCS Indices and TBS), and the repetition level may be changed accordingly (supported in US62244729 Page 47). (Table 11, Para [0223]) Another approach is to locate TBS by (the number of RBs, MCS) and find the actual repetition number by looking-up repetition number table which has entries of (MCS, repetition number) corresponding to the configured repetition level. If the number of RBs is not 6 (for PDSCH) or 1 (for PUSCH), the number may be accordingly adapted (supported in US62244729 Pages 47-48). (Table 11 showing for Repetition Level 1, Repetition Number = 1, the Modulation Order can be 2 (QPSK, see NAGATA Fig. 3, Para [0060]) or 4 (16QAM, well known))); and
wherein, when the number of repetitive transmissions of the downlink data channel exceeds a predetermined number of times, a modulation order indicated by the MCS index included in the downlink control information is identical (Table 11) Table 11 showing for Repetition Level 3, Repetition Number >1, the Modulation Order is 2 (QPSK) only, i.e. identical for all applicable MCS indices with Repetition Level 3 (supported in US62244729 Pages 47-48)), and
wherein the number of repetitive transmissions of the downlink data channel is identified according to a format of the downlink control information (Para [0184-0185] Repetition level: Repetition level may be determined per channel based on a reference format. For example, for M-PDCCH, 24 enhanced CCE (ECCE) with DCI used for unicast may be used to determine repetition level. [0185] Actual repetition number. Actual repetition number may be configured or indicated by DCI. For M-PDCCH and PDSCH/PUSCH, it may be indicated by DCI. For example, for PDSCH, repetition number may be computed based on MCS=5. (supported in US62244729 Page 30)) (Table 11, [0223]) find the actual repetition number by looking-up repetition number table which has entries of (MCS, repetition number) corresponding to the configured repetition level. Table 11 shows an example of repetition number table (supported in US62244729 Pages 47-48)). That is YI is disclosing a repetition level is indicated by a corresponding reference format for PDCCH or DCI, and the based on the indicated repetition level and MCS index in the DCI, corresponding to the exact repetition number for PDSCH, which is interpretable as the number of repetitive transmissions for the PDSCH is identified according to a format of the PDCCH or DCI).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of YI to the system of NAGATA in order to take the advantage of a method providing an efficient frame structure for efficient  MTC transmission requiring coverage enhancement to overcome signal losses (YI: Para [0005-0006, 0010]).
The combination of NAGATA and YI do not explicitly disclose each of all TBS indices mapped from the MCS indices in the MCS table is set to have a value identical to a corresponding MCS index.
In an analogous art, BLANKENSHIP teaches each of all TBS indices mapped from the MCS indices in the MCS table is set to have a value identical to a corresponding MCS index (Table 5 Showing each of the 1-26 TBS Indices for MTC ITBS are identical to 1-26 MCS Indices IMTC).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of BLANKENSHIP to the system of NAGATA and YI in order to take the advantage of a method of encoding and decoding a transport block carried by a number of subframes via repetition or bundling for efficient support of Machine-Type Communication ( MTC) type communication requiring coverage enhancement for a low cost communication device operating on reduced Radio Frequency (RF) bandwidth  (BLANKENSHIP: Para [0001, 0003, 0014]).

Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth for claim 22.
Regarding claim 31, the claim is interpreted and rejected for the same reason as set forth for claim 23.
Regarding claim 32, the claim is interpreted and rejected for the same reason as set forth for claim 24.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Takeda et al. (US20180115387), describing user terminal, radio base station and radio communication method

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAH M RAHMAN/Examiner, Art Unit 2413